DETAILED ACTION
Claims 1-2, 4, 6-11 and 14-20 are pending in the present application. Claims 4 and 9 were amended in the response filed 20 December 2021. Claims 3, 5 and 12-13 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-11 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 20 December 2021 are found persuasive. Claims 1, 4, 6, 7, 9 and 17 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “monitoring a plurality of live data streams; based on the monitoring, generating a data structure that models diffusion of information through a population; applying the data structure as input across a machine learning model to generate output, wherein the output is indicative of a likelihood of occurrence of a developing event; and based on a determination that the likelihood of occurrence of a developing event satisfies a criterion, causing one or more computing devices to render, as output, information about the developing event; wherein the data structure comprises a graph and the machine learning model is trained using a plurality of training examples, each training example including a prior graph that modeled diffusion of information about a respective verified past event through a plurality of sources.”
Regarding independent claim 4, the prior art of record does not teach the following limitation:  “monitoring a plurality of live data streams; based on the monitoring, generating a graph that models diffusion of information through a population; applying the graph as input across a first machine learning model to generate an embedding; applying the embedding and one or more preferences or interests of a user as inputs across a second machine learning model to generate a predicted measure of relevancy of the developing event to the particular user; and based on a determination that the measure of relevancy of the developing event to the particular user satisfies a criterion, causing one or more computing devices controlled by the particular user to render, as output to the particular user, information about the developing event.”
Regarding independent claim 6, the prior art of record does not teach the following limitation: “monitoring a plurality of live data streams; based on the monitoring, generating a data structure that models diffusion of information through a population; applying the data structure as input across a machine learning model to generate output, wherein the output is indicative of a likelihood of occurrence of a developing event; and based on a determination that the likelihood of occurrence of a developing event satisfies a criterion, causing one or more computing devices to render, as output, information about the developing event; wherein the machine learning model comprises a machine learning model trained to operate on graph input.”
Regarding independent claim 7, the prior art of record does not teach the following limitation: “monitoring a plurality of live data streams; based on the monitoring, generating a data structure that models diffusion of information through a population; applying the data structure as input across a machine learning model to generate output, wherein the output is indicative of a likelihood of occurrence of a developing event; and based on a determination that the likelihood of occurrence of a developing event satisfies a criterion, causing one or more computing devices to render, as output, information about the developing event; wherein the information about the developing event is determined based at least in part on a corpus of queries submitted to one or more search engines, wherein the corpus of queries relate to the developing event.”
The limitations of independent claims 9 and 17 parallel independent claims 4 and 7; therefore, they are allowed for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169